UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DOUBLELINE CAPITAL LP, et al.,                                                    11/21/19
             Plaintiffs,                            17-CV-4576 (GHW) (BCM)
      -against-
                                                    ORDER
ODEBRECHT FINANCE, LTD, et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

     For the reasons stated on the record during the telephonic status conference held on
November 21, 2019, it is hereby ORDERED that:

      1.     Defendants' Answer to plaintiffs' Third Amended Complaint is due December 31,
             2019.

      2.     No later than November 27, 2019¸the parties shall file a joint letter advising the
             Court whether and when they believe a judicially-supervised settlement
             conference would be productive. Judge Moses ordinarily conducts settlement
             conferences Monday through Thursday afternoons, commencing at 2:15 p.m., and
             requires the parties as well as their counsel to attend in person.

Dated: New York, New York
       November 21, 2019
                                          SO ORDERED.



                                          ________________________________
                                          BARBARA MOSES
                                          United States Magistrate Judge
